DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 08/25/2021. This action is made Final.
B.	Claims 1, 3-4 and 6-14 remain pending.

 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3-4 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kaliouby, Rana el et al. (US Pub. 2017/0105668 A1), herein referred to as “Kaliouby”.




a communication processor receiving a reference time duration for each of referred web pages referred during the online communication, and an order of referral for the referred web pages referred during the online communication, for storing (par. 71 A set of thumbnail images for the selected rendering, that in the example shown include a thumbnail 1 1130, a thumbnail 2 1132, through a thumbnail N 1136 can be shown below the rendering along with a timeline 1138.  Some embodiments do not include thumbnails, or have a single thumbnail associated with the rendering, and various embodiments have thumbnails of equal length, while others have thumbnails of differing lengths.  In some embodiments, the start and/or end of the thumbnails is determined by the editing cuts of the video of the rendering, while other embodiments determine a start and/or end of the thumbnails based on changes in the captured mental states associated with the rendering); and



the objects are arranged in the order of referral (fig. 11, 1130 -1136 order of content served to user);

wherein each reference time duration is how long a respective referred web page is shared during the online communication (par.71 duration of time spent on web page depicted graphically by size of thumbnail along timeline), and

wherein the referred web pages are web pages referred by the user terminal or the customer terminal (par. 45 The context can be any information related to the rendering, such as a timeline, a progression of web pages, an actigraph, demographic information 
about the individual interacting with the rendering, or any other type of information related to the rendering, the individual, or the circumstances of the interaction.  The timeline can include information on when a rendering was interacted with or viewed.  For instance, a video can be viewed, and the times when mental states were collected along with the corresponding time points in the video can be recorded.  In some embodiments, the contextual information includes a progression of web pages.  A 

As for claims 12-14, Kaliouby teaches. The review system for online communication according to Claim 1, wherein the display portion further displays for each respective object of one or more of the objects an icon or color classification indicating a mood associated with the respective referred web page corresponding with the respective object (fig. 8, 830 a smile marker on the timeline denotes emotion with the content displayed at 810 which the rendering of said content may be a web page served in an ordered list of presentation to one or group of users).

As for claim 3, Kaliouby teaches. The review system for online communication according to Claim 1, further comprising a document data storage portion storing the referred web pages during the online communication in association with titles of the referred web pages;

wherein the first display portion omits and the second display portion omit to display a title of any referred web page whose reference time duration is a predetermined length or less (par. 71 thumbnail image lack of title information; would not be novel to have a title or not for purpose of identification since a thumbnail and the like is used for identification).



a reproducing portion referencing the voice recording portion and reproducing a voice generated when a referred web page is referred in accordance with a designation of a title of a predetermined web page among designated among the referred web pages displayed by the first on the display portion (par. 117 reproduced audio recordings are tagged for lookup by the user/system).

As for claim 6, Kaliouby teaches. The review system for online communication according to Claim 4, further comprising an wherein the analyzing portion referencing the voice information storage portion, analyzing the voice information, and identifying identifies the a voice of a speaker contained in the voice information, and

wherein the third displaying display portion displays an icon indicating that a laugh voice has occurred associated with a title of the referred web page referred when the laugh voice is identified among titles of the referred web pages displayed along time series by the display portion (par. 48 laughter emotion analysis during content rendering reproducing to user or group of users).




As for claim 8, Kaliouby teaches. The review system for online communication according to Claim 1, further comprising; a window information acquirer acquiring an information of an active window displayed on top when a plurality of windows is deployed on the user terminal or customer terminal when the user terminal or customer terminal is performing the online communication, on execution of the online communication, and wherein the reference history storage portion further stores an information of the active window on the online communication, and wherein the display portion references the reference history storage portion and displays content capable of discriminating whether the active window displaying the referred web page on the online communication was active (par. 45 timeline of history of interaction of users interacting with rendered content and the emotion they expressed during said interaction).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2141                                                                                                                                                                                                        November 16, 2021